Citation Nr: 0622471	
Decision Date: 07/28/06    Archive Date: 08/10/06

DOCKET NO.  04-16 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for an osteochondroma 
of the left hip, currently rated as 40 percent disabling.

2.  Entitlement to a compensable rating for a scar of the 
left buttock during the period from June 28, 2004.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from February 1943 to November 
1945.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a decisions of March 2003 and 
November 2004 by the Department of Veterans Affairs (VA) St. 
Petersburg, Florida, regional office (RO).  In a decision  of 
August 2005, the Board confirmed the 40 percent rating for 
the osteochondroma of  the left hip.  The Board granted a 10 
percent rating for a scar of the left buttock for the period 
prior to June 28, 2004, but otherwise denied entitlement to a 
compensable rating.  

The veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In May 2006, the 
veteran, through his representative organization, and the 
Secretary filed a Joint Motion to partially vacate the 
Board's decision and remand the case to the Board for further 
action.  The motion was granted by the Court in an order of 
May 2006.  The case is now before the Board for further 
action in accordance with the provisions of the joint motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

The Board notes that the Joint Motion appears to raise a 
claim for secondary service connection for arthritis of the 
left knee.  That matter is referred to the RO for any 
appropriate action.  



REMAND

In the Joint Motion, the parties concluded that the Board 
should give additional consideration regarding whether a 
higher rating is warranted based on pain on motion.  The 
Board concludes that another VA examination would be useful 
in addressing this concern.  The Board notes that the VCAA 
requires that VA afford a veteran a medical examination or 
obtain a medical opinion when necessary to make a decision on 
the claim.  See 38 U.S.C.A. § 5103A(d).  

The Board also notes that the claims file does not contain 
any recent medical treatment records pertaining to the 
service-connected disabilities.  Any recent treatment records 
which exist should be obtained in order to allow a full 
understanding of the current severity of the disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any recent 
medical records pertaining to the hip and 
scar of the left buttock which are not 
already contained in the claims file.  If 
the veteran has not had any recent 
treatment, this should be documented in 
the claims file.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of the service-connected 
left hip disorder and scar of the left 
buttocks.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.  The 
examiner should comment on the functional 
limitations, if any, associated with the 
veteran's service-connected hip disorder.  
The examiner should specifically note 
whether there is functional loss due to 
weakness, fatigability, incoordination, 
pain on movements, or when the joint is 
used repeatedly over time.  Of particular 
significance, the examiner should specify 
the point of flexion or extension of the 
hip at which pain begins to occur, and 
the point at which motion is impeded due 
to pain.  The examiner should attempt to 
quantify the degree of additional 
impairment, if any, during flare-ups.  
The examiner must specifically state 
whether the veteran's complaints and any 
claimed subjective manifestations are in 
keeping with the objectively demonstrated 
pathology.  If necessary to ascertain 
that, the veteran should be afforded 
imaging or other diagnostic studies.  The 
examiner should also comment as to 
whether there is tenderness or pain on 
examination of the scar of the buttocks.  

3.  The RO should review the examination 
report to determine if it is in compliance 
with this REMAND.  If deficient in any 
manner, it should be returned, along with 
the claims file, for immediate corrective 
action.

4.  Thereafter, the RO should readjudicate 
the veteran's claims.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



